DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 objected to because of the following informalities: 
All the word “plastics” should be “plastic”.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
All the word “plastics” should be “plastic” (including in the Abstract)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKA US 2018/0088380.
Regarding claim 1, OKA discloses a method of forming a backlit curved display device, in at least figs.15, 16 and 2, comprising: preparing at least one resiliently flexible plastics film component (110, para.39 and 49, the 110 having polyimide substrates) in a substantially planar configuration, which plastics film component forms at least part of an optical modulator component (LCD); flexing the plastics film component into a stressed configuration about a curved surface of a backlight component (806 with 807) and bonding at least the plastics film component in the stressed configuration to the curved surface of the backlight component (see fig.16 and para.126, notes: element 101 should be 110). 
Regarding claim 2, OKA discloses the curved backlight component comprises a curved light guide component (806) which is configured to guide light from outside a display output area across the display output area while releasing a portion of the guided light towards the plastics film component (see fig.16). 
Regarding claim 3, OKA discloses the plastic film component comprises a control component (101) including a support film (201) supporting a stack of conductor, semiconductor and insulator layers (20,30,203, 210,206 and 204, see fig.2, para.39-41) defining an array of pixel electrodes (213) independently addressable via conductors (para.39-41 and figs.1 and 2) outside the array of pixel electrodes; wherein the light guide component (302, 606, or 806) is configured to guide light across the array of pixel 
Regarding claim 4, OKA discloses the plastic film component comprises a liquid crystal cell (108) comprising liquid crystal material contained between said control component and a counter component (107).
Regarding claim 5, OKA discloses the plastic film component comprises plastic film (219 and 201), polarisation filter components (605 and 604, or 805 and 804) on opposing sides of the liquid crystal cell.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta US Patent 10,288,973 in view of OKA US 2018/0088380.
Regarding claim 1, Gupta discloses a method of forming a backlit curved display device, in at least fig.1, comprising: preparing at least one resiliently flexible film component (106, col.5, line 63 to col.6, line 6) in a substantially planar configuration, which film component forms at least part of an optical modulator component (LCD, col.5, line 63 to col.6, line 6); flexing the film component into a stressed configuration about a curved surface of a backlight component (includes at least 120 with 121 and 123 acting as a backlight unit for LCD, see col.5, line 63 to col.6, line 6 and fig.1) and bonding at least the film component in the stressed configuration to the curved surface of the backlight component (see fig.1 and col.5, line 63 to col.6, line 6, the light guide 120 is disposed between the support frame 102 and 106 when 106 is an LCD). 
Gupta does not explicitly disclose the film component is a plastic film component. 
OKA discloses a method of forming a backlit curved display device, in at least figs.1-12, 15 and 16, the film component (110) is a plastic film component (para.39 and 49, the 110 having polyimide substrates) for the purpose of having substrates with flexibility, so that the plastic film component can be bent (para.2, 5 and 61).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the film component is a plastic film component as taught by OKA in the method of forming a backlit curved display device of Gupta for the purpose of having substrates with flexibility, so that the plastic film component can be bent.
Regarding claim 2, Gupta in view of OKA discloses the curved backlight component comprises a curved light guide component (120) which is configured to guide light from outside a display output area across the display output area while 
Regarding claims 3-5, Gupta does not explicitly disclose the plastic film component comprises a control component including a support film supporting a stack of conductor, semiconductor and insulator layers defining an array of pixel electrodes independently addressable via conductors outside the array of pixel electrodes; wherein the light guide component is configured to guide light across the array of pixel electrodes from an area outside the array of pixel electrodes, while releasing a portion of the guided light towards the array of pixel electrodes, wherein the plastic film component comprises a liquid crystal cell comprising liquid crystal material contained between said control component and a counter component, the plastic film component comprises plastic film, polarisation filter components on opposing sides of the liquid crystal cell.
OKA discloses the plastic film component (110) comprises a control component (101) including a support film (201) supporting a stack of conductor, semiconductor and insulator layers (20,30,203, 210,206 and 204, see fig.2, para.39-41) defining an array of pixel electrodes (213) independently addressable via conductors (para.39-41 and figs.1 and 2) outside the array of pixel electrodes; wherein the light guide component (302, 606, or 806) is configured to guide light across the array of pixel electrodes from an area outside the array of pixel electrodes, while releasing a portion of the guided light 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plastic film component comprises a control component including a support film supporting a stack of conductor, semiconductor and insulator layers defining an array of pixel electrodes independently addressable via conductors outside the array of pixel electrodes; wherein the light guide component is configured to guide light across the array of pixel electrodes from an area outside the array of pixel electrodes, while releasing a portion of the guided light towards the array of pixel electrodes, wherein the plastic film component comprises a liquid crystal cell comprising liquid crystal material contained between said control component and a counter component, the plastic film component comprises plastic film, polarisation filter components on opposing sides of the liquid crystal cell as taught by OKA in the method of forming a backlit curved display device of Gupta for the purpose of forming a flexible plastic liquid crystal display device.
Regarding claim 6, Gupta discloses the curved light guide component includes: a first portion (center portion of 120) extending across the whole of the display output area (see fig.1); and a second portion (the portion attached with 121 and 123) extending . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKA US 2018/0088380 as applied to claim 2 above, and further in view of Gupta US Patent 10,288973.
Regarding claim 6, OKA discloses the curved light guide component includes: a first portion (central portion of 806) extending across the whole of the display output area (see fig.16); and a bend portion (the bend portion of 806, see fig.16) connecting the first portion outside the display output area (see fig.16).
OKA does not explicitly disclose the curved light guide component includes a second portion extending behind at least part of the first portion; and the bend portion connecting the first and second portions outside the display output area; wherein the light guide component is configured to guide light from said second portion to said first portion via said bend portion. 
Gupta discloses a method of forming a backlit curved display device, in at least figs.1 and 10, the curved light guide component (120, see fig.1 and col.5, line 63 to col.6, line 6, the light guide 120, acting as a backlight unit for LCD, is disposed between the support frame 102 and 106 when 106 is an LCD) includes a second portion (the portion attached with 121 and 123) extending behind at least part of the first portion (center portion of 120); and the bend portion (the bend portion of 120, see fig.1) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the curved light guide component includes a second portion extending behind at least part of the first portion; and the bend portion connecting the first and second portions outside the display output area; wherein the light guide component is configured to guide light from said second portion to said first portion via said bend portion as taught by Gupta in the method of forming a backlit curved display device of OKA for the purpose of forming a curved light guide component to guide light for the curved display device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/           Primary Examiner, Art Unit 2871